Citation Nr: 1542016	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  12-18 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for service-connected dysthymic disorder prior to May 19, 2015, and in excess of 70 percent thereafter.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1963 to March 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, in which the RO granted service connection for a dysthymic disorder and assigned a 30 percent disability rating effective August 4, 2011, the date of the Veteran's claim.  The Veteran disagreed with the initial 30 percent disability rating assigned.  In a June 2012 rating decision, the RO reconsidered the Veteran's claim and assigned a 50 percent disability rating effective August 4, 2011.

In December 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

The case was previously before the Board in February 2015, when it was remanded for additional development.  In a June 2015 rating decision, the Appeals Management Center (AMC) increased the Veteran's disability rating for his dysthymic disorder, assigning a 70 percent rating effective May 19, 2015.  As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, the claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As the Veteran was not awarded the maximum rating for dysthymic disorder, the issue remains in appellate status and has been characterized as shown on the first page of this decision.


FINDINGS OF FACT

1.  Prior to May 19, 2015, the Veteran's dysthymic disorder symptoms most nearly approximated occupational and social impairment with reduced reliability and productivity, but not with deficiencies in most areas or total occupational and social impairment.

2.  Since May 19, 2015, the Veteran's dysthymic disorder symptoms have most nearly approximated occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, but not total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating for dysthymic disorder in excess of 50 percent prior to May 19, 2015 have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9433 (2015).

3.  The criteria for an initial disability rating for dysthymic disorder in excess of 70 percent since May 19, 2015 have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.130, DC 9433 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for dysthymic disorder.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The Veteran's claims file contains his service treatment records, military service records, as well as VA medical treatment records and statements from the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.

The Veteran was also afforded VA examinations in November 2011 and May 2015.  Taken together, the VA examinations are a sufficient basis on which to adjudicate the Veteran's claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claims at this time.

II.  Increased Initial Evaluation

The issue now before the Board is the question of whether an initial rating in excess of 50 percent is assignable for dysthymic disorder prior to May 19, 2015, and whether an initial rating in excess of 70 percent is assignable for dysthymic disorder on or after May 19, 2015.  The Veteran contends that an increased rating is warranted as he experiences severe symptoms of dysthymic disorder.
  
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1. 

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Since the Veteran appealed the initial rating assigned for his dysthymic disorder, the entire body of evidence is for equal consideration.  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.  

The Veteran's dysthymic disorder is currently evaluated as 50 percent disabling from August 4, 2011 (the date of claim) to May 19, 2015, and 70 percent disabling since May 19, 2015, under DC 9433, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the provisions for rating psychiatric disorders, a 50 percent disability rating requires evidence of the following:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, DC 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms; a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social and occupational functioning.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders 44 (4th ed. 1994).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.  A GAF score of 41 to 50 is defined as denoting serious symptoms or any serious impairment in social, occupational, or school functioning.  GAF scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupation, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful relationships.

The relevant medical evidence of record consists of VA treatment records and lay statements from the Veteran.  Following a review of the relevant evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 50 percent for dysthymic disorder prior to May 19, 2015, and is not entitled to a rating in excess of 70 percent thereafter.

A.  Period prior to May 19, 2015

A review of the Veteran's VA treatment records reflects that he has a history of symptoms of anxiety, dysthymia and depression.  

A January 2011 VA outpatient psychiatry medication management note states the Veteran was seen for treatment of adjustment disorder with anxious/depressed mood.  The Veteran reported feeling well, denied all depressive symptoms, and stated he still has the same pressures from financial limitations and his daughter and her three children living with him.  On mental status examination, he was found to have a bright affect, no signs of depression, and no suicidal or homicidal ideation.  The examiner assessed the Veteran with adjustment disorder with anxious/depressed mood.  His affect was much improved from last time.

A May 2011 VA mental health inpatient consult noted the Veteran's psychiatric history was notable for dysthymia and chronic depression since the military.  His depressive symptoms seem to have seasonal variability, with symptoms worsening in the fall and winter, and improving in the spring.  The Veteran requested a supply of Xanax for his reports of infrequent panic attacks, which he described as feeling shaky and sweaty, and fear that he is having a heart attack or stroke.  The Veteran reported these symptoms occur a few times per year and without a specific phobic precipitant.  He reported his current mood as "wonderful," denied feeling hopeless or suicidal, but he related stressors that include chronic marital strain and the pending loss of his house to foreclosure.  Upon mental status examination, the Veteran did not have abnormal movements, restless or objective anxiety.  His affect was bright, and the Veteran was cooperative and engaging.  His speech was normal, and thought process was linear.  His thought content was negative for psychosis, suicidal ideation or homicidal ideation.  

The VA examiner noted the Veteran did not presently appear depressed or anxious.  His panic attacks were very infrequent, and he did not meet the criteria for a panic disorder or agoraphobia.  There was also no persisting free-floating anxiety to suggest he had generalized anxiety disorder.

In November 2011, the Veteran underwent a VA mental disorders examination where he was noted to have a diagnosis of dysthymic disorder and was assigned a GAF score of 60.  The examiner noted that while a mental disorder was formally diagnosed, the symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The examiner noted the Veteran was retired after being self-employed for 30 years.  The Veteran was married but was noted to be in a marriage that was strained for many years.  He was also noted to have friends he sees occasionally and weekly gatherings with his family.  The Veteran had little motivation for activities during the day.  The Veteran was noted to have symptoms of depressed mood, chronic sleep impairment, as well as disturbances in motivation and mood.  The Veteran was noted to be capable of managing his own financial affairs.

A November 2011 VA outpatient psychiatry medication management note states the Veteran was seen for treatment of adjustment disorder with anxious/depressed mood.  The Veteran stated his seasonal depression has returned.  He felt a general sense of sadness, feeling as if life was caving in around him, feeling trapped, and feeling unmotivated and unenthused.  Upon mental status examination, the Veteran's affect was found to be moderately depressed, and there was no suicidal or homicidal ideation present.  He was assessed with seasonal depression with a history of adjustment disorder/dysthymia.

In April 2012, the Veteran reported that he stopped using one medication due to side effects and was using another medication "only rarely, says relaxation techniques seem to be working for his anxiety episodes."  He reported using a light box through the winter and his mood was "vastly better."  He denied all depressive symptoms and made no mention of the substantial social and family stressors which were depressing him in the past.  On mental status examination, his affect was bright; there were no signs of depression, homicidal or suicidal ideation.  The assessment was adjustment disorder with anxious/depressed mood, resolved.  

A June 2012 VA mental health outpatient medication management note states the Veteran was seen for treatment of his adjustment disorder with anxious/depressed mood, resolved, and possible seasonal pattern depression.  The Veteran stated he had an increase in panic attacks in the past month requiring four doses of Xanax in 30 days.  He stated having a general feeling of unrest and amotivation, and he was reconsidering whether he needs to be on an antidepressant.  Upon examination, the Veteran's affect was found to be neutral, and he had no homicidal or suicidal ideation.

An August 2012 VA outpatient couples therapy note states the Veteran and his wife attended a treatment session.  Diagnoses of dysthymic disorder and marital discord were noted.  The examiner noted some progress in their capacity to clarify and acknowledge each other's concerns.

An October 2012 VA social work individual therapy note states the Veteran reported having a lack of motivation.  His recent issues include concentration problems, building anger and sleep disturbances.  He stated usually getting five to six hours a night of sleep, but sometimes goes through cycles where he wakes up every two to three hours and does not get any rest.  He stated taking medication for what he described as panic attacks.  The Veteran reported feeling disconnected from his wife.  The couple do not interact much, as the Veteran stated it usually leads to an argument.

In a November 2012 VA treatment record, the Veteran stated he could feel the seasonal depression starting to creep back in.  He complained of lethargy, amotivation, sadness, and pessimistic attitude.  His affect was mildly depressed.  In a VA social work outpatient treatment note from that same month, the Veteran stated the past few days have been "an absolute shut down" due to his depression and the winter season.  He stated he sleeps and watches television all day, he is unable to function and does not make himself supper.  He stated his depression is ongoing but that his symptoms are presently more severe.  He expressed disinterest in the relationship with his wife.  Upon examination, the Veteran was alert and oriented, his general appearance was unshaven with a hole in his shirt.  His rate of speech and pronunciation was normal, and he occasionally changed the subject.  His mood was depressed but he still used humor.  He exhibited some insight but was unable to view the relationship from his wife's point of view.

In a November 2012 VA social work outpatient note, the Veteran reported his mood was terrible due to his living situation and the weather.  He questioned his depression improving.  Upon examination, the Veteran was alert and oriented.  His grooming and dress were appropriate.  His affect was congruent with his mood.  Despite his depressed mood and questioning its improvement, the Veteran was able to focus on coping and future positives.  The Veteran stated he did not want to leave his wife.  He wanted to find ways to cope with his current situation and to find motivation to get things done and work on coping with depression.

In a March 2013 VA social work outpatient note, the Veteran stated feeling that severing the relationship with his wife would be best for his spiritual and emotional health.  He was alert and oriented, his mood was slightly depressed, his affect was congruent, he made good eye contact, and his voice had a normal rate, rhythm and volume.  The Veteran's hygiene and grooming were noted to be good, his thought process was linear, his thought content was appropriate to the topic with no psychosis evidenced, there was no suicidal or homicidal ideation, his behavior was organized and cooperative, and his memory and cognition appeared intact.

An October 2013 VA mental health outpatient psychiatry medication management note states the Veteran felt his depression worsening somewhat with the shortening days.  He reported lethargy, lack of motivation, and emotional numbing.  He did not feel sad, anxious, hopeless, guilty, or suicidal.  The examiner noted the Veteran had a bright affect and did not seem depressed.  He was assessed with generalized anxiety disorder and seasonal depression.

A September 2014 VA treatment record notes the Veteran was attending cognitive-behavioral therapy for depression.  An October 2014 VA treatment record states the Veteran was still getting panic attacks and feeling depressed.

An April 2015 VA mental health outpatient psychiatry medication management note states the Veteran came for regular follow-up.  His mood was "gloomy," he reported his appetite was "too good" and he reported getting five to six hours of sleep.  He reported going to the gym with his neighbor and planned to start gardening with his granddaughter.  The Veteran had no suicidal or homicidal ideation, no psychotic features or signs of mania.  He reported that he was in a good relationship with his wife.  Upon examination, the Veteran looked his stated age, his hygiene and grooming were good, he made good eye contact, was cooperative and polite, and he was alert and oriented.  He looked calm, was not in distress, and showed no signs of agitation or irritability.  His affect was euthymic, his voice rate, rhythm and volume was normal, and his thought process was linear and goal-directed.  His thought content was appropriate to the topic with no psychosis evidenced, no audiovisual hallucinations and no delusions reported or elicited.  His memory and cognition appear to be intact, although not formally tested.  He had good insight and intact judgment.

Having carefully considered all the evidence of record in light of the applicable rating criteria, the Board finds that the overall symptomatology and level of impairment have most nearly approximated those indicative of a 50 percent rating prior to May 19, 2015.  An initial evaluation in excess of 50 percent is not warranted.  38 C.F.R. § 4.7.

The record reflects that the Veteran suffers from panic attacks, but the evidence indicates no findings or histories of near-continuous panic attacks or depression affecting the Veteran's ability to function independently, appropriately and effectively.  The Veteran has consistently denied any homicidal or suicidal ideation.  The record also shows that the Veteran is capable of managing his own finances and caring for himself.  Further, the medical evidence of record does not indicate any findings that the Veteran experienced obsessional rituals which interfered with his routine activities.  His speech was not found to be intermittently illogical, obscure or irrelevant.  

While the Veteran has been found to exhibit irritability and had periods of conflict with his wife, he has not shown to have impaired impulse control such as unprovoked irritability with periods of violence.  He has also not shown to have spatial disorientation or exhibit neglect of personal appearance and hygiene.

When considering the Veteran's symptoms in total, the Board finds that they do not result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  Overall, during the appeal period, the Board finds that the weight of the credible evidence demonstrates that the Veteran's dysthymic disorder symptomatology more closely approximates the schedular criteria for the 50 percent disability rating.  The Veteran has shown some difficulty in establishing and maintaining effective social relationships; however, the level of impairment is contemplated in his 50 percent rating and is not productive of occupational and social impairment with deficiencies in most areas.

Based on the foregoing, the Board finds that prior to May 19, 2015, the overall symptomatology associated with the Veteran's dysthymic disorder more closely approximated the schedular criteria required for the 50 percent disability rating.  Therefore, the Board finds that, in the absence of more severe symptomatology more nearly approximating such ratings, the Veteran is not entitled to a rating in excess of 50 percent.  As the criteria for the next higher, 70 percent rating is not met, it logically follows that the criteria for the higher 100 percent rating is likewise not met.

B.  Period beginning May 19, 2015

The Veteran has been assigned a 70 percent disability rating beginning May 19, 2015.  The Board finds that the Veteran's dysthymic disorder does not warrant a rating higher than 70 percent for this period.

In May 2015, the Veteran was afforded a VA mental disorders disability benefits questionnaire where he was noted to have a diagnosis of dysthymic disorder.  He was noted to have occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  Since his November 2011 VA examination, the Veteran reported retaining relationships identified as important such as with his spouse, siblings, children and grandchildren.  The Veteran reported living in a stable environment with his spouse whom he sees every day.  He indicated being able to attend to basic self-cares independently and reported having at least some level of consistent responsibility for the basic requirements of retaining the living situation.

The Veteran considered himself retired after 30 years of self-employment.  He reported doing some volunteer work and participation in activities through his church.  The Veteran reported his mood as dysphoric/stable.  His affect was not consistent with his reported mood and content.  He did not report active/passive thoughts of death, self-harm or suicide at the examination.  He did not exhibit any evidence of gross impairment due to a formal thought, speech, or cognitive disorder.  The Veteran described the changes/worsening of symptoms such as depression and typified by feelings of hopelessness, anhedonia, a vague feeling of despair, poor motivation and anxiety.  He reported anger and irritability with most relationships but especially with strangers and his spouse.  He also reported difficulty staying asleep.

The VA examiner noted symptoms that include depressed mood, anxiety, panic attacks occurring more than once a week, chronic sleep impairment, disturbances of motivation and mood, suicidal ideation, and difficulty in establishing and maintaining effective work and social relationships.  The examiner characterized the symptom severity as in the "moderate/severe range," consistent with deficiencies in most areas of occupational and social functioning, difficulty adapting to stressful situations, and inability to establish and maintain effective relationships.  

The VA examiner stated that the Veteran did not report impairment within any one area in which impairment was so total and disabling as to negate the relative basic functionality in other areas.  Even with the Veteran's social and occupational impairment, the examiner noted the Veteran was successfully self-employed for well over 20 years and was able to maintain relationships with his wife, siblings, children and grandchildren.  The Veteran reported contact with at least one family member every week with face-to-face contact every week.  He also retained some friendships with contact with at least one friend every week.  The VA examiner noted the Veteran was able to conform to social standards of the environment, there was an absence of gross deficiencies in judgement/freedom from the need for supervision, and the Veteran was able to maintain some social relationships/friendships.

The medical evidence during this period does not include any credible evidence that the Veteran has gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, or is in persistent danger of hurting himself or others as a result of his dysthymic disorder.  Further, the evidence as a whole does not indicate total impairment, and instead indicates that the level of severity warrants a 70 percent rating.  Further in this regard, the Veteran has not been noted to have experienced disorientation to time or place.  Finally, there has been no evidence that the Veteran has experienced memory loss of names of close relatives, his own occupation, or his own name.

Having carefully considered all the evidence of record in light of the applicable rating criteria, the Board finds that the overall symptomatology and level of impairment have most nearly approximated those indicative of a 70 percent rating.  An initial evaluation in excess of 70 percent is not warranted.  38 C.F.R. § 4.7.

The record reflects that the Veteran suffers from panic attacks more than once a week.  However, the Veteran has consistently denied any homicidal or suicidal ideation.  The record also shows that the Veteran is capable of managing his own finances and caring for himself.  

When considering the Veteran's symptoms in total, the Board finds that they do not result in total occupational and social impairment.  In this regard, the Board finds the May 2015 VA examiner's opinion to be particularly probative, as his final assessment took into account the examination of the Veteran, his reported symptoms, and his past medical history.  Overall, during the appeal period, the Board finds that the weight of the credible evidence demonstrates that the Veteran's dysthymic disorder symptomatology more closely approximates the schedular criteria for the 70 percent disability rating.

The Board has also considered the Veteran's lay statements that PTSD is worse than currently evaluated.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's psychiatric disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

As to whether referral for an extraschedular rating is warranted, the record does not establish that the rating criteria are inadequate for rating the Veteran's dysthymic disorder.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments.  Therefore, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board notes that entitlement to a total disability evaluation based on individual unemployability (TDIU) is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, the evidence in this case does not show that the Veteran is currently unemployable due to his service-connected dysthymic disorder.  Therefore, further consideration of TDIU is not warranted in this case.

In sum, the Board finds that a rating in excess of 50 percent for dysthymic disorder for the period prior to May 19, 2015, is not warranted.  The Board further finds that a rating in excess of 70 percent for dysthymic disorder beginning May 19, 2015, is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to increased ratings.  38 U.S.C.A. § 5107.

ORDER

An initial disability rating in excess of 50 percent for dysthymic disorder prior to May 19, 2015, and in excess of 70 percent thereafter, is denied. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


